EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shabnam Shafiee on 6 December 2021.

The application has been amended as follows: 
Claim 26. (Examiner Amended) The vent of claim 1, wherein, when , the air turbine is in the first state and the motor is freely rotatable responsive to an absence of the PWM signal output by the microcontroller to prevent the air turbine from spinning.

Reasons for Allowance
Claims 1, 5-14, 16, and 18-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The vent of claim 1 is neither anticipated by nor obvious over the prior art in light of the requirements that the vent include a housing, an air turbine with a shaft, a motor connected to the shaft, and a first and second state of operation for the vent/turbine, wherein the load applied to the motor to is controlled by a PWM signal based on monitoring parameters indicative of the speed of the air turbine, wherein the speed of the air turbine is estimated by calculating an instantaneous transferred power as a 
Claims 14 and 16 each require the same/similar limitations, and are similarly allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/Examiner, Art Unit 3762        

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762